Title: To John Adams from the Comte de Vergennes, 10 May 1780
From: Vergennes, Charles Gravier, Comte de
To: Adams, John


      
       A Versailles le 10. may 1780
      
      Je vous dois des remerciemens, Monsieur, pour les differentes communications que vous avez bien voulu me faire. Si les notions que renferme la lettre qui vous a êté confiée, Sont exactes, vous ne devez pas tarder à en avoir la preuve, et dans ce cas il faudra voir quelles ouvertures on jugera à propos de vous faire. Je pense que vous ne devez point refuser de les entendre.
      
       J’ai l’honneur d’etre très parfaitement, Monsieur, votre très humble et très obeissant Serviteur
       De Vergennes
      
     